Citation Nr: 1025257	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for residuals of a 
fractured left ankle.

3.  Entitlement to service connection for a spine disability.

4.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from December 1975 to December 
1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  It 
appears that the Veteran's case was then transferred to the 
Detroit, Michigan RO.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in April 2010.  A transcript 
of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran does not have a current bilateral knee 
disability, left ankle disability, or spine disability.

3.  The Veteran's acquired psychiatric disability, claimed as 
depression, did not have onset during, and is not the result of, 
his active service.




CONCLUSIONS OF LAW

1.  Service connection for bilateral knee, left ankle, and spine 
disabilities is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Service connection for an acquired psychiatric disability, 
claimed as depression, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R.            §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2008 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished; therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran submitted written statements and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The Board notes that 
during the Veteran's hearing, he testified that he was not 
receiving benefits from the Social Security Administration (SSA) 
but that he was going to apply for them.  Consequently, the Board 
finds that an attempt to obtain presumably nonexistent SSA 
records at this time would be fruitless.

In addition, the Veteran testified that he was treated in an 
emergency room for his knees about 10 years ago.  Because 
evidence fails to show that the Veteran has a current bilateral 
knee disability, evidenced by the June 2008 VA examination, the 
Board finds that a remand to attempt to obtain these records is 
not warranted at this time.

The Veteran also indicated that he was treated by a doctor in 
Warren for his back disability in 1993 and that he was told he 
had a herniated disc.  A February 2008 written statement from the 
Veteran indicates that he injured his spine in 1993 and that Dr. 
F.L. diagnosed a herniated disc and treated him for two years.  
He said that Dr. F.L. has since retired and that his medical 
records are no longer available.  As the Veteran was not able to 
identify the name of the physician in Warren who diagnosed a back 
disability and advised that Dr. F.L.'s records are not available, 
the Board finds that VA has no obligation to make an attempt to 
locate the treatment records.  As such, all identified records 
have been obtained and a remand to attempt to obtain additional 
medical records is not warranted at this time.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, a VA examination was conducted in June 2008 for the 
bilateral knee disability and is adequate for rating purposes as 
it outlines the Veteran's history and includes all objective 
findings.  A VA examination was not conducted and is not 
warranted for the service connection claims for left ankle and 
spine disabilities because, as discussed below, there is no 
evidence that the Veteran currently has a left ankle or spine 
disability.  Without evidence of a current disability, a VA 
examination is not warranted.  A VA examination also was not 
conducted and is not warranted for the service connection claim 
for an acquired psychiatric disability, claimed as depression, 
because the service treatment records (STRs) fail to indicate 
symptoms or treatment of depression or other acquired psychiatric 
disorders during service and current medical records attribute 
the Veteran's depression to unemployment and his financial and 
living conditions.  Treatment records do not indicate that the 
condition is in any way related to service; therefore, a VA 
examination is not warranted for this claim.

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, the Board turns to 
the merits of the Veteran's claims.

Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 113; 38 C.F.R.       § 3.303(a) (2009).  In 
general, service connection requires (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043 (Fed. Cir. 1994).

The Board notes that VA does not grant service connection for 
symptoms alone, without an identified basis for those symptoms.  
For example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          
§ 3.159(a)(2).  In this regard, the Court has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Davidson, 581 F.3d at 1316.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the benefit of 
the doubt is afforded the claimant.

A.  Bilateral Knee Disability

	The Veteran seeks service connection for a bilateral knee 
disability.  He testified before the Board that he did not recall 
a specific injury to his knees, but believes knee pain started 
with having to stand for long periods of time.  He stated that he 
required the use of Ace bandages on occasion.
	
	The Veteran's service entrance examination, dated September 1975, 
fails to indicate a bilateral knee disability.  STRs show that 
the Veteran complained of knee pain in January 1976.  The 
impression was lack of muscle tone and strain.  The separation 
examination does not indicate a bilateral knee problem.  
Therefore, no chronic bilateral knee disorder was noted in 
service.
	
A November 2007 VA outpatient treatment record shows that the 
Veteran complained of knee pain, but a diagnosis was not 
provided.  This is the only treatment record reflecting 
complaints related to the knee.  
	
The Veteran underwent VA examination in June 2008.  The VA 
examiner reviewed the claims file and performed a physical 
examination.  The Veteran told the examiner that he was not sure 
if his knee complaints were service related.  He reported 
constant bilateral knee pain that affected his work and 
activities of daily living.  The physical evaluation did not 
reveal pain.  The examiner noted that the Veteran's knees were 
held in slight flexion, having slight limitation of range of 
motion (ROM), and exhibit minimal crepitation; however, the 
Veteran's gait was normal.  X-rays were normal and the diagnosis 
was normal right and left knees without any evidence of 
instability and very minimal limitation of motion.  The examiner 
found no evidence of any residual trauma.  Since the Veteran's 
examination revealed normal knees, an etiological opinion was not 
provided.


The Board acknowledges the Veteran's written statements and 
testimony from his April 2010 Board hearing and notes that he is 
competent to report observable symptoms such as bilateral knee 
pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Unfortunately, 
while the Veteran is competent to report symptoms as they come to 
him through his senses, he is not competent to render a medical 
opinion to provide the requisite diagnosis necessary for a 
finding of a current disability.  Such evidence has been provided 
by medical personnel, namely the VA examiner, who examined the 
Veteran and his STRs and other treatment records obtained and 
associated with the claims file.  This evidence shows no 
bilateral knee disability at separation from service and no 
current disability.  As such, the Board attaches greater 
probative weight to the clinical findings than to the Veteran's 
statements.  See Cartwright, 2 Vet. App. at 25.  
	
	The Board does not question the fact that the Veteran currently 
experiences bilateral knee pain; however, as indicated above, the 
Veteran has not proffered any evidence showing a current 
bilateral knee disability.  To the extent that the current 
medical records document complaints of bilateral knee pain, pain 
alone does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez, 13 Vet. 
App. 282.  As the medical evidence does not establish that the 
Veteran has a current diagnosis of a bilateral knee disability, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Accordingly, service connection for a 
bilateral knee condition is denied.
	
	B.  Left Ankle
	
	The Veteran seeks service connection for residuals of a left 
ankle fracture.  He testified before the Board that he was 
treated for a left ankle fracture during service. and that x-rays 
taken during service showed the in-service fracture as well as a 
healed fracture that occurred prior to service.  He testified 
that his current disability consisted of pain flare-ups.  He did 
not indicate whether he had a current diagnosis of the left 
ankle.
	
	STRs do not support the Veteran's testimony.  Specifically, there 
is no record of complaints or treatment of the left ankle and do 
not include x-rays of a fractured left ankle.  The separation 
examination does not indicate a left ankle fracture during or 
prior to service.  Further, post-service treatment records do not 
show complaints, treatment, or diagnosis of a current left ankle 
disability and the Veteran did not testify that he has been 
treated for or diagnosed as having a current left ankle 
disability.  The Veteran stated only that he suffers occasional 
left ankle pain.
	
	As discussed above, service connection is not granted based on 
the presence of pain alone without a diagnosed or identifiable 
underlying condition.  Sanchez-Benitez, 13 Vet. App. 282.  While 
the Veteran is competent to report symptoms as they come to him 
through his senses, he cannot provide a diagnosis.  As there is 
no evidence of a diagnosed left ankle disability, service 
connection must be denied as there is no current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a 
current diagnosis, a claim for entitlement to service connection 
cannot be sustained).
	
	C.  Spine Disability
	
	The Veteran seeks service connection for a spine disability.  
STRs indicate only that the Veteran had a lipoma removed from his 
upper back during service.  No other complaints or treatment of 
upper or lower back pain were recorded in the STRs or separation 
examination.  An August 2008 VA treatment record shows that the 
Veteran reported suffering back pain since 1996, almost twenty 
years after his discharge from service.  The treating physician 
did not indicate a diagnosis or etiology of the back pain.
	
	In the Veteran's February 2008 written statement, he said he 
injured his spine in 1993 and that the injury prevented him from 
working for four years.  He said Dr. F.L. diagnosed a herniated 
disc and treated him for two years.  According to the Veteran, 
Dr. F.L. retired and his medical records are no longer available.
	
	
	In April 2010, the Veteran testified that he has upper and lower 
back pain, with the lower back pain being more severe.  He 
suggested that his upper back pain was related to the in-service 
removal of a lipoma that formed on his scapula.  For the low back 
pain, he could not pinpoint an injury in service.  He simply 
stated that he injured his low back while lifting something and 
that his back pain worsened from that point forward.  He also 
testified that he was treated during service for his back pain, 
which as noted above, is not supported by the STRs.  Back pain 
was not indicated in the STRs or on the separation examination.
	
	Based upon the evidence, the Board cannot find that the Veteran 
has a current disability of the spine.  Even assuming that the 
Veteran has a back disability, the STRs do not show complaints or 
symptoms of a back disability, other than the lipoma.  The 
separation examination does not indicate a disability of the 
spine.  Further, the Veteran stated that he injured his back in 
1993, approximately fourteen years after separation from service, 
and that the injury left him unable to work for four years 
following the accident.  There is no competent and credible 
evidence of record showing a nexus between a presumed current 
back injury and service.
	
	The Board does not question the fact that the Veteran currently 
experiences back pain.  To the extent that the current medical 
records document complaints of back pain, pain alone does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 
282.  As the medical evidence does not establish that the Veteran 
has a current diagnosis of a back disability, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim.  Therefore, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a back disability is not warranted.
	
	D.  Acquired Psychiatric Disorder, Depression
	
	The Veteran seeks service connection for depression.  STRs fail 
to indicate complaints or treatment of depression or any other 
acquired psychiatric disorder during service, weighing against 
the claim.  VA outpatient treatment records show that the Veteran 
was diagnosed as having depression in November 2007.  A December 
2007 treatment record links the Veteran's depression to his 
unemployment and financial and living conditions.  Treatment 
records do not indicate that the condition is in any way related 
to service or a service-connected disability.
	
	At his hearing before the Board, the Veteran stated that he 
experienced anxiety and/or depression both before service and 
during service; that he sought treatment  on one occasion during 
service because he was happy to have access to a psychiatrist.  
He said that, unfortunately, the psychiatrist brushed him off and 
did not treat him.  Consequently, he did not seek treatment again 
for many years after his discharge from service.
	
	The Veteran is competent to report observable symptoms of 
depression; however, depression is not the type of disorder that 
a lay person can provide competent and credible evidence on 
questions of etiology or diagnosis.  Such competent evidence has 
been provided by the medical evidence, which shows no hint of a 
relationship between the Veteran's currently diagnosed depression 
and active service.  The only link is the Veteran's statements 
which are not substantiated in the record.  The Board does not 
find the statements to be competent or credible evidence of a 
nexus as they are not supported in the record and the almost 
three decade gap in time between the Veteran's service and the 
diagnosis of a psychiatric disability weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Had the Veteran been experiencing continuous 
symptoms, it is reasonable to expect that he would have made a 
claim many years earlier.  Further, VA treatment records link the 
Veteran's depression to his unemployment and financial and living 
conditions.  Treatment records do not indicate that the condition 
is in any way related to service or a service connected 
disability.
	
In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, service connection for depression is denied.
	

ORDER

Service connection for a bilateral knee disability is denied.

Service connection for residuals of a fractured left ankle is 
denied.

Service connection for a spine disability is denied.

Service connection for an acquired psychiatric disorder is 
denied.



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


